DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
2.	Intended use language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (see MPEP 2103 I C).  The following claim limitations are directed to intended use:
Claims 1, 9, and 17 (“wherein the processing device is configured to execute computer-readable program code to:”); 
Claims 2, 10 and 17 (“wherein… for account verification across entities”);  
Claims 3, 11 and 19 (“wherein…is transformed from being used…for account verification”); 
Claims 4, 12 and 20 (“wherein… to open a new product or to process resources at an entity”); and
Claim 9 (“an executable portion configured for generating…an executable portion configured for identifying…an executable portion configured for receiving…an executable portion configured for generating …and an executable portion configured for receiving…”).


In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994), Ex parte Nehls 88 USPQ2d 1883 (BAPI 2008)):
Claims 1, 9 and 17 (“wherein the funding account is associated with a different entity” and “wherein the request for information comprises a request for verification of the funding account”). 
4.	Claim 17 recites, “providing… such that when said  instruction code is operated…”. Claim scope is not limited by claim language that makes optional but does not require steps to be performed (see MPEP 2103 C).
5. 	Claims 17 recites the limitation "such that". "Such that" merely states the result of the limitation in the claim and adds nothing to the patentable or substance of the claim. "Such that" does not have patentable weight (see Texas Instruments Inc. v. International Trade Commission 26, USPQ2d 1010 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (CAFC 2001)). 
6.	The following claims are not positively recited and do not have patentable weight (see MPEP 2111.04; In re Wilder, 166 USPQ 545 (C.C.P.A. 1970):
	Claim 17 (“generating …tagged request…” and “receiving…created via…without processing…”); and
	Claim 19 (“wherein…is transformed from being used…”).
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 17 - 20 are rejected under 35 U.S.C. 101 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be
determined whether the claim is directed to one of the four statutory categories of
invention, i.e., process, machine, manufacture, or composition of matter. If the claim
does fall within one of the statutory categories, it must then be determined whether the
claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and
abstract idea), and if so, it must additionally be determined whether the claim is
integrated into a practical application. Examples of abstract ideas include mathematical
concepts, certain methods of organizing human activity and mental processes (Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298,
June 19, 2014; Federal Register, Vol. 84, No. 4, Mon, 7 Jan 2019, Pg. 50 - 57).
Analysis
In the instant case, Claims 17 – 20 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. Claim 17 is directed to purchasing a product, which is an abstract idea. Specifically, the claims recites, “generate a communicable linkage between entities within a real-time payment network…identify a user request…receive information about a funding account for the user…generate a request…and receive communication from the different entity…”, which is which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims purchasing a product.  The claim only involves “providing a computing system comprising a computer processing device…a non-transitory computer readable medium…computer program instruction code”, as “such that when said instruction code is operated…”, is optional language. Claim scope is not limited by claim language that makes optional but does not require steps to be performed (see MPEP 2103 C).  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. V. CLS Bank International, et al., U.S. Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when
analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent
Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the
additional elements of the claim such as an “real-time payment network” merely serves as tools to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment.
The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception because, when analyzed under step 2B of
the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84
Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements to perform the steps
amounts to no more than using a computer or processor to automate and/or implement
the abstract idea. Which, according to the MPEP, cannot provide significantly more
than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Hence, the claim is not
patent eligible.
Dependent claims further describe the abstract idea. The dependent claims do
not include additional elements that integrate the abstract idea into a practical
application or that provide significantly more than the abstract idea. Therefore, the
dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
11.	Lack of an Algorithm
Claim 1 recites, “generate a communicable linkage…”.  The specification does not disclose the necessary algorithm or flowchart/steps with respect to this limitation in sufficient detail such that one of ordinary skill would understand how the inventor intended the claimed function to be performed.  See MPEP 2161.01 I.  Claims 9 and 17 recite similar language.   
Claim 1 recites, “receive… receive…across the communicable linkage…”.  The specification does not disclose the necessary algorithm or flowchart/steps with respect to this limitation in sufficient detail such that one of ordinary skill would understand how the inventor intended the claimed function to be performed.  See MPEP 2161.01 I.  Claims 9 and 17 recite similar language.   
Dependent Claims 2 – 8, 10 – 16 and 18 – 20 are also rejected as each depend from either Claim 1, 9 or 17.
Claim 7 recites, “…the user request requesting verification”.  The specification does not disclose the necessary algorithm or flowchart/steps with respect to this limitation in sufficient detail such that one of ordinary skill would understand how the inventor intended the claimed function to be performed.  See MPEP 2161.01 I.  Claim 15 recites similar language.  
Claim 8 recites, “”wherein receiving…confirms non-verification…”.  The specification does not disclose the necessary algorithm or flowchart/steps with respect to this limitation in sufficient detail such that one of ordinary skill would understand how the inventor intended the claimed function to be performed.  See MPEP 2161.01 I.  Claim 16 recites similar language.
12.	LizardTech
The claims are broader than the specification because the claims do not recite what are performing the various functions. See LizardTech Inc. v. Earth Resource Mapping Inc., 76 USPQ2d 1724 (Fed. Cir. 2005):
Claim 17 ( “receiving…created via…without processing…”);
Claim 19 (“wherein…is transformed…”); and   
Claim 20 (“wherein…receiving a request…”).
Dependent Claims 18 - 20 are also rejected as each depends from Claim 17.
13.	In Re Katz	
	Claim 8 recites, “wherein…confirms non-verification…and real-time denial of the user request”. The Applicant’s Specification is silent to “wherein…confirms non-verification…and real-time denial of the user request”. Claim 16 recites similar language
Claim 17 recites, “providing…where the computer readable medium comprises configured computer program instruction code…”.  The Applicant’s Specification is silent to “…where the computer readable medium comprises configured computer program instruction code”.
Dependent Claims 18 - 20 are also rejected as each depends from Claim 17.
14.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

15.	Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
16.	Rembrandt 
Claim 1 recites, “generate… wherein the communicable linkage includes a tagged request…”.  However, the claim is directed to a “system comprising: a memory device…a processing device…computer-readable program code to: ”. The language describes an act performed by a person. This renders the claim indefinite because it creates confusion between the tagging of a request and a request comprising or otherwise associated with a tag. It is unclear whether the infringement occurs when one possess the processor, or whether the infringement requires the action being performed. (See MPEP 2173.05 II; Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011)).  Claim 9 recites similar language.  
Claim 1 recites, “receive…for information message created via the real-time payment network without processing…”.  This renders the claim indefinite because it creates confusion regarding when infringement occurs.  It is unclear whether the infringement occurs when one possess the claimed system (memory device…a processing device…computer-readable), or whether the infringement requires the action of using the real-time payment network.  Claim 17 recites similar language. (See MPEP 2173.05 II; Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011)).	
	Dependent Claims 2 – 8 are also rejected as each depends form Claim 1.
Claim 3 recites, “wherein…is transformed from being used…”.  However, the claim is directed to a “system comprising: a memory device…a processing device…computer-readable program code to: ”. The language describes an act performed by a person. This renders the claim indefinite because it creates confusion regarding when infringement occurs. It is unclear whether the infringement occurs when one possess the processor, or whether the infringement requires the action being performed. (See MPEP 2173.05 II; Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011)).  Claims 11 and 19 recite similar language.
Claim 9 recites, “an executable portion configured for receiving…for information message created via the real-time payment network without processing…”.  This renders the claim indefinite because it creates confusion regarding when infringement occurs.  It is unclear whether the infringement occurs when one possess the claimed computer program product (one non-transitory computer-readable medium having computer-readable program code portions), or whether the infringement requires the action of using the real-time payment network.  (See MPEP 2173.05 II; Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011)).
Dependent Claims 10 - 16 are also rejected as each depends form Claim 9.
17.	IPXL 	
	Claim 2 recites, “wherein…further comprises a secure messaging platform for account verification…”.  This renders the claim indefinite because it creates confusion
regarding when infringement occurs.  It is unclear whether the infringement occurs when one possess the claimed system (memory device…a processing device…computer-readable), or whether the infringement requires the action of using the secure messaging platform.  Claim 10, 18 recites similar language. (See MPEP 2173.05 II; IPXL Holdings LLC v. Amazon.com Inc, 77 USPQ2d 1140 (CA FC 2005)).	
18.	Mean Plus Function
Claim 9 recitation of "an executable portion…”, “an executable portion…" is a mean plus function limitation that invokes 35 USC 112, sixth paragraph.  However, the written description fails to clearly link or associate the disclosed structure to the claimed function such that one of ordinary skill in the art would recognize what structure performs the claimed function. Applicant is required to: 
(a) Amend the claim so the claim limitation will no longer include a means plusfunction limitation under 35 USC 112, sixth paragraph; or 
(b) Amend the written description of the specification to clearly link or associatethe corresponding structure to the claimed function without introducing any new matter(35 USC 132(a)). 
Dependent Claims 10 - 16 are also rejected as each depends from Claim 9.
19.	Lack of Antecedent Basis
Claim 1 recites the limitation "generate a request…to the different entity requesting information…" in Line 12.  There is insufficient antecedent basis for this limitation in the claim.  Claims 9 and 17 recite similar language.  
Dependent Claims 2 – 8, 10 – 16 and 18 - 20  are also rejected as each depends from either Claim 1, 9 or 17.
Claim 7 recites the limitation "…the user request requesting verification" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 recite similar language.  
Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	Claim 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (US 2015/0134524 A1) in view of Hu (US 2012/0310828 A1).
Regarding Claim 1, Kaufman et al. teaches
a memory device [0005; 0007; 0036]; and 
a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code to [0005; 0007; 0036]: 
identify a user request requiring verification [0022; 0029; 0055]; 
receive information about a funding account for the user, wherein the funding account is associated with a different entity [0021; 0055; 0058]; 
generate a request for information message within a real-time payment network to the different entity requesting information, wherein the request for information comprises a request for verification of the funding account [0059]; and 
receive communication from the different entity via the request for information message created via the real-time payment network without processing a transaction along the real-time payment network [0060; 0112], but does not explicitly teach generate a communicable linkage between entities within a real-time payment network, wherein the communicable linkage includes a tagged request for information message associated with the network.
However, Hu teaches generate a communicable linkage between entities within a real-time payment network, wherein the communicable linkage includes a tagged request for information message associated with the network [0033; 0038; 0040; 0041].
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the invention of Kaufman et al. with Hu for the purpose of facilitating instant real-time account creation.
Regarding Claims 2, 10 and 17, Kaufman et al. in view of Hu teaches the invention in Claim 1. Kaufman et al. continues to teach wherein the request for information message associated with the real-time payment network further comprises a secure messaging platform for account verification across entities [0046; 0051].  
Regarding Claims 3, 11 and 19, Kaufman et al. in view of Hu teaches the invention in Claim 1. Hu continues to teach wherein the request for information message is transformed from being used in a transaction to being a communication linkage for account verification [0049; 0059; 0060].  
Regarding Claims 4, 12, 20, Kaufman et al. in view of Hu teaches the invention in Claim 1. Kaufman et al. continues to teach wherein identifying the user request requiring verification further comprises receiving a request from the user to open a new product or to process resources at an entity, wherein the user is not a customer of the entity [0012; 0020].  
Regarding Claims 5 and 13, Kaufman et al. in view of Hu teaches the invention in Claim 1. Kaufman et al. continues to teach wherein identifying the user request requiring verification further comprises verification of a funding account associated with the user [0022; 0029; 0055].  
Regarding Claims 6 and 14, Kaufman et al. in view of Hu teaches the invention in Claim 1. Kaufman et al. wherein receiving the communication from the different entity further comprises receiving confirmation of the funding account, a resource amount in the funding account, and an owner of the funding account [0041]. 
Regarding Claims 7 and 15, Kaufman et al. in view of Hu teaches the invention in Claim 1. Kaufman et al. continues to teach wherein receiving the communication from the different entity further comprises confirmation of the funding account and real-time approval of the user request requesting verification [Abstract; 0025; 0060].  
Regarding Claims 8 and 16, Kaufman et al. in view of Hu teaches the invention in Claim 1. Kaufman et al. continues wherein receiving communication from the different entity confirms non-verification of the funding account and real-time denial of the user request [0015].  
Conclusion
The prior art as cited on the 892 is made of record and not relied upon but
considered pertinent to applicant's disclosure.Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W HAYES can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3600